Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
1.          The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. For example, in claim 8, “means for biasing which engages  proximal said end of said control lever” 



Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
2.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.          Claims 1-3, 6-7 and 10-19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Panosian et al. (2012/0304473 A1), hereinafter Panosian. Regarding claim 1, Panosian teaches a folding handle for a tool comprising: a main handle . 
               Regarding claim 2, Panosian teaches everything noted above including that the tool head (26, 28) comprises a cutting head (26c, 28c).  
               Regarding claim 3, Panosian teaches everything noted above including that the locking pin (42) is mounted to said main handle (12b, 14b) for movement relative to said main handle.  
               Regarding claim 6, Panosian teaches everything noted above including that the actuator comprises a control lever (PP1; Fig. 6).  
               Regarding claim 7, Panosian teaches everything noted above including that the control lever has a proximal end, a distal end connected to said locking pin 42, and is pivotally connected (via pivot points 34, 36) to said main handle (12b, 14b) between said proximal and distal ends thereof.  

               Regarding claim 11, Panosian teaches everything noted above including that in said folded position said distal end of said handle extension is folded towards said proximal end of said main handle.  
             Regarding claim 12, Panosian teaches a tool having folding handles, comprising: a first handle 12 comprising: a first main handle (12b) having a proximal end and a distal end, a first tool head 26 located at said proximal end; a first handle extension (12a) having a proximal end and a distal end, said proximal end of said first handle extension rotatably connected to said distal end of said first main handle, said first handle extension rotatable between a first extended position and a second folded position relative to said first main handle; and a first latching mechanism, said first latching mechanism comprising: a first locking pin 42; and a first actuator (PP2)  connected to said first locking pin 42, said first actuator movable between a first position in which said first locking pin engages said first handle extension (12a) , preventing movement of said first handle extension relative to said first main handle, and a second position in which said first locking pin is disengaged from said first handle extension, allowing movement of said first handle extension relative to said first main handle; a second handle 14 comprising: a second main handle (14b) having a proximal end and a distal end, a second tool head 28 located at said proximal end; a second handle extension (14a) having a proximal end and a distal 
               Regarding claim 13, Panosian teaches everything noted above including that the tool comprises a cutting tool and said first and second tool heads comprise cutting elements (26c, 28c).  
               Regarding claim 14, Panosian teaches everything noted above including that the first and second handle extensions (12a, 14a) are moved to said second folded position, said distal ends of said first and second handle extensions are rotated towards said proximal ends of said first and second main handles.  
               Regarding claim 15, Panosian teaches everything noted above including that the first main handle (12b) has a first side facing said second main handle (14b) and said second main handle has a first side facing said first main handle, said first locking pin 42 and first actuator located (PP2) at said first side of said first main 
               Regarding claim 16, Panosian teaches everything noted above including that the first main handle (12b) has a second side opposite said first side and said first handle extension extends along said second side when in said folded position and said second main handle (14b) has a second side opposite said first side and said second handle extension (14a) extends along said second side when in said folded position.  
               Regarding claim 17, Panosian teaches everything noted above including that the distal end of said first main handle (12b) comprises a stop (defined by the edge first main handle 12b) which engages a face of said first handle extension when said first handle extension is located in said extended position.  
                Regarding claim 18, Panosian teaches everything noted above including that the distal end of said first handle extension (12a) comprises a first tool grip 16 and said distal end of said second handle extension (14a) comprises a second tool grip 16.  
                Regarding claim 19, Panosian teaches everything noted above including that the first and second handles (12, 14) are pivotally connected (via pivot pin 22) . See Fig. 2 in Panosian.



s 1, 5-7, 10-12 and 14-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Garrison (1,461,270). Regarding claim 1, Garrison teaches a folding handle for a tool comprising: a main handle 11 having a proximal end and a distal end, a tool head 10 located at said proximal end; a handle extension 14 having a proximal end and a distal end, said proximal end of said handle extension rotatably connected to said distal end of said main handle 11, said handle extension rotatable between a first extended position and a second folded position relative to said main handle (Fig. 4); and a latching mechanism, said latching mechanism comprising: a locking pin 22; and an actuator (19, 21) connected to said locking pin 22, said actuator movable between a first position in which said locking pin engages said handle extension, preventing movement of said handle extension relative to said main handle, and a second position in which said locking pin 22 is disengaged from said handle extension, allowing movement of said handle extension relative to said main handle. See Figs. 1-4 in Garrison.  
               Regarding claim 5, Garrison teaches everything noted above including that the handle extension 14 has at least one first notch 24 and at least one second notch 24, wherein when said locking pin 22 engages said at least one first notch, said locking pin locks said handle extension in said first extended position and when said locking pin engages said at least one second notch 24, said locking pin 22 locks said handle extension in said second folded position.  
              Regarding claim 6, Garrison teaches everything noted above including that the actuator (19, 21) comprises a control lever 19.  

               Regarding claim 10, Garrison teaches everything noted above including that the proximal end of said handle extension 14 comprises a first extension and a second extension and said distal end of said main handle is located between said first and second extensions.  
               Regarding claim 11, Garrison teaches everything noted above including that in said folded position said distal end of said handle extension is folded towards said proximal end of said main handle.  
             Regarding claim 12, Garrison teaches a tool having folding handles, comprising: a first handle (11, 14) comprising: a first main handle 11 having a proximal end and a distal end, a first tool head 10 located at said proximal end; a first handle extension 14 having a proximal end and a distal end, said proximal end of said first handle extension rotatably connected to said distal end of said first main handle, said first handle extension rotatable between a first extended position and a second folded position relative to said first main handle; and a first latching mechanism, said first latching mechanism comprising: a first locking pin 22; and a first actuator (19, 21)  connected to said first locking pin 22, said first actuator movable between a first position in which said first locking pin engages said first handle extension 14 , preventing movement of said first handle extension relative to said first main handle, and a second position in which said first locking pin is 
               Regarding claim 14, Garrison teaches everything noted above including that the first and second handle extensions 14 are moved to said second folded position, said distal ends of said first and second handle extensions are rotated towards said proximal ends of said first and second main handles.  
               Regarding claim 15, Garrison teaches everything noted above including that the first main handle 11 has a first side facing said second main handle 11 and said second main handle has a first side facing said first main handle, said first 
               Regarding claim 16, Garrison teaches everything noted above including that the first main handle 11 has a second side opposite said first side and said first handle extension extends along said second side when in said folded position and said second main handle 11 has a second side opposite said first side and said second handle extension 14 extends along said second side when in said folded position.  
               Regarding claim 17, Garrison teaches everything noted above including that the distal end of said first main handle 11 comprises a stop (defined by the end edge first main handle 1) which engages a face of said first handle extension when said first handle extension is located in said extended position.  
                Regarding claim 18, Garrison teaches everything noted above including that the distal end of said first handle extension 14 comprises a first tool grip (defined by surface 14a) and said distal end of said second handle extension 14 comprises a second tool grip (14a).  It should be noted that claims do not recite the grip is formed as a separate member which covers the distal end of the handle extension. 
                Regarding claim 19, Garrison teaches everything noted above including that the first and second handles (11, 14) are pivotally connected (via pivot point 12).  See Fig. 4 in Garrison.

. 

5.          Claims 1 and 9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Parsons (1,417,686). Regarding claim 1, Parsons teaches a folding handle for a tool comprising: a main handle 12 having a proximal end and a distal end, a tool head 16 located at said proximal end; a handle extension 19 having a proximal end and a distal end, said proximal end of said handle extension rotatably connected to said distal end of said main handle 12, said handle extension rotatable between a first extended position and a second folded position relative to said main handle (Figs. 2-3); and a latching mechanism, said latching mechanism comprising: a locking pin (defined by the horizontal section of the actuator contacting one recess on end of the handle 19; Fig. 3); and an actuator 22 connected to said locking pin, said actuator movable between a first position in which said locking pin engages said handle extension, preventing movement of said handle extension relative to said main handle, and a second .
             Regarding claim 9, Parsons teaches everything noted above including that the actuator 22 biased (by spring 27) to the first position. 

Claim Rejections - 35 USC § 103
      6.        The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the   
      basis for  all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


7.       Claim 4-5, 8-9 and 20 are rejected under 35 U.S.C. 103(a) as being Panosian in view of Ragner (9,770,820). Regarding claim 4, Panosian does not explicitly teach that the locking pin is mounted for linear movement along a guide extending from said main handle. However, Ragner teaches a main handle (81, 82) of a tool 80 (Fig. 4A) pivotally attached to folding member (46, 48). Ranger also teaches a locking mechanism (81b, 82b) including a spring loaded selector slide (as a control lever) and a locking pin (col. 15, lines 14-25) mounted for linear movement along a guide (defined by the section of the main handle supporting the pin for linear movement; Fig. 4A) extending from the main handle (81, 82). Ranger also teaches that the 
              Regarding claim 5, Panosian, as modified by Ragner, teaches everything noted above including that the handle extension (46, 48) has at least one first notch and at least one second notch (defined by the notches of the wheel of the locking mechanism 81b, 82b; Fig. 4A in Ragner) , wherein when said locking pin (Fig. 4A in Ragner) engages said at least one first notch, said locking pin locks said handle extension in said first extended position and when said locking pin engages said at least one second notch, said locking pin locks said handle extension in said second folded position.  
              Regarding claim 8, Panosian, as modified by Ragner, teaches everything noted above including means for biasing (defined by the spring taught in Ranger) which engages said proximal end of said control lever.  
              Regarding claim 9, Panosian, as modified by Ragner, teaches everything noted above including that the actuator is biased to said first position.  
              Regarding claim 20, Panosian, as modified by Ragner, teaches everything noted above including that the first locking pin (Fig. 4A in Ragner) is mounted for linear movement to said first main handle (81, 82; Fig. 4A in Ragner) and selectively 

Conclusion
8.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
Burdis et al. (2,989,100), Wu (2013/0205601), Menter (2005/0283982), Simpson (2005/0246900 A1), Hung et al. (2004/0010924 A1), Feuerstein et al. (10,343,295) and Huang (10,201,131) teach a folding handle for a tool.


9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.

           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724    

                                                                                                                                                                                                  January 26, 2022